 1   BRYAN A. MERRYMAN (SBN 134357)               Brian J. Dunne (SBN 275689)
     bmerryman@whitecase.com                      PIERCE BAINBRIDGE BECK PRICE &
 2   CATHERINE S. SIMONSEN (SBN 307325)           HECHT LLP
     catherine.simonsen@whitecase.com             355 S. Grand Avenue, 44th Floor
 3   WHITE & CASE LLP                             Los Angeles, CA 90071
     555 S. Flower Street, Suite 2700             Telephone: (213) 262-9333
 4   Los Angeles, CA 90071-2433                   Facsimile: (213) 279-2008
     Telephone: (213) 620-7700                    Email: bdunne@piercebainbridge.com
 5   Facsimile: (213) 452-2329
                                                  Harmett K. Dhillon (SBN 207873)
 6   BIJAL V. VAKIL (SBN 192878)                  DHILLON LAW GROUP
     bvakil@whitecase.com                         177 Post Street, Suite 700
 7   JEREMY OSTRANDER (SBN 233489)                San Francisco, CA 94108
     jostrander@whitecase.com                     Telephone: (415) 433-1700
 8   HALLIE KIERNAN (SBN 313541)                  Facsimile: (415) 520-6593
     hallie.kiernan@whitecase.com                 Email: harmeet@dhillonlaw.com
 9   WHITE & CASE LLP
     3000 El Camino Real                          Attorneys for Plaintiffs Sharidan L. Stiles and
10   Two Palo Alto Square, Suite 900              Stiles 4 U, Inc.
     Palo Alto, CA 94306
11   Telephone: (650) 213-0300                    Zachary Page (SBN 293885)
     Facsimile: (650) 213-8158                    CONKLE, KREMER & ENGEL
12                                                Professional Law Corporation
     STEFAN M. MENTZER (admitted pro hac vice)    3130 Wilshire Boulevard, Suite 500
13   smentzer@whitecase.com                       Santa Monica, CA 90403
     WHITE & CASE LLP                             Telephone: (310) 998-9100, ext. 105
14   1221 Avenue of the Americas, Floor 49        Facsimile: (310) 998-9109
     New York, NY 10020                           Email: mkremer@conklelaw.com
15   Telephone: (212) 819-8200
     Facsimile: (212) 354-8113                    Attorneys for Defendant American
16                                                International Industries
     Attorneys for Defendant
17   Walmart Inc.
18
19                              UNITED STATES DISTRICT COURT
20                             EASTERN DISTRICT OF CALIFORNIA
21
22   SHARIDAN STILES, an individual, STILES 4     Case No. 2:14-cv-02234-MCE-CMK
     U, INC., a California corporation,
23                                                STIPULATION AND ORDER TO
                      Plaintiffs,                 CONTINUE THE CASE SCHEDULE
24                                                SIX MONTHS AND FOR CASE
            v.                                    MANAGEMENT CONFERENCE
25
     WALMART INC., and AMERICAN
26   INTERNATIONAL INDUSTRIES,
27                    Defendants.
28
                                             STIPULATION AND ORDER TO CONTINUE THE CASE SCHEDULE
                                                                      Case No. 2:14-cv-02234-MCE-CMK
 1          Plaintiffs Sharidan Stiles and Stiles 4 U, Inc. (“Plaintiffs”) and Defendants Walmart Inc.

 2   and American International Industries (collectively, “Defendants”), by and through their

 3   respective counsel, hereby stipulate as follows:

 4          WHEREAS, on June 4, 2019, the parties met and conferred on the current case schedule;

 5   and

 6          WHEREAS, the parties submit this joint stipulation to the Court for an extension of all

 7   operative deadlines in the case schedule established in the Stipulated Discovery Schedule and

 8   Order (ECF No. 146) by six (6) months; and

 9          WHEREAS, given the recent order allowing substitution of new counsel for Plaintiffs

10   and the pending motions, the parties agree that such an extension best serves the interests of the

11   Court and the parties in efficiently managing the issues in the case; and

12          WHEREAS, the parties agree that this stipulation moots Defendants’ Initial Ex Parte

13   Application to Modify Scheduling Order (ECF No. 206) and reply (ECF No. 210), as well as

14   Plaintiffs’ opposition (ECF No. 209).

15          WHEREAS, the parties further request the Court set a case management conference

16   immediately following the currently calendared hearing on Defendants’ Joint Motion for

17   Reconsideration of Order Denying Motion to Dismiss Antitrust Claims, or in the Alternative, for

18   Judgment on the Pleadings (ECF No. 193) on June 13, 2019, or as soon thereafter as is

19   convenient for the Court. The parties would like the opportunity to address the need for

20   additional scheduling deadlines given the factual and legal issues presented by the claims in this

21   matter; and

22          WHEREAS, the parties propose they will submit a joint statement on Monday, June 10,

23   2019 (or no later than three (3) business days prior to the case management conference if it is set

24   at a later date). Such statement will not exceed two (2) pages and will address the need for

25   additional deadlines in this matter and make proposals for said deadlines.

26          THEREFORE, THE PARTIES, BY AND THROUGH THEIR RESPECTIVE

27   UNDERSIGNED COUNSEL, HEREBY STIPULATE, AND THE COURT ORDERS

28   AS FOLLOWS:
                                                        STIPULATION AND ORDER TO CONTINUE THE CASE SCHEDULE
                                                                                  Case No. 2:14-cv-02234-MCE-CMK
                                                     -1-
 1          All operative deadlines in the case schedule as outlined in the Stipulated Discovery

 2   Schedule and Order (ECF No. 146) are extended six (6) months. A case management conference

 3   is scheduled for June 13, 2019, immediately following the hearing on Defendants’ Joint Motion

 4   for Reconsideration of Order Denying Motion to Dismiss Antitrust Claims, or in the Alternative,

 5   for Judgment on the Pleadings (ECF No. 193). The parties shall submit a joint statement, not to

 6   exceed two (2) pages, on Monday, June 10, 2019, addressing the need for additional deadlines in

 7   this matter and making proposals for said deadlines.

 8
 9   Dated: June 6, 2019                         WHITE & CASE LLP

10
                                                 /s/ Bryan A. Merryman
11                                               Bryan A. Merryman (SBN 134357)
                                                 WHITE & CASE LLP
12                                               555 S. Flower Street, Suite 2700
                                                 Los Angeles, CA 90071-2433
13                                               Telephone: (213) 620-7700
                                                 Facsimile: (213) 452-2329
14                                               Email: bmerryman@whitecase.com

15                                               Attorneys for Defendant Walmart Inc.

16   Dated: June 6, 2019                         CONKLE, KREMER, ENGEL,
                                                 PROFESSIONAL LAW CORPORATION
17
                                                 /s/ Zachary Page
18                                               Zachary Page (SBN 293885)
                                                  (as authorized on June 6, 2019)
19                                               Conkle, Kremer & Engel
                                                 Professional Law Corporation
20                                               3130 Wilshire Boulevard, Suite 500
                                                 Santa Monica, CA 90403
21                                               Telephone: (310) 998-9100, ext. 105
                                                 Facsimile: (310) 998-9109
22                                               Email: m.kremer@conklelaw.com
23                                               Attorneys for Defendant American International
                                                 Industries
24
25
26
27
28
                                                     STIPULATION AND ORDER TO CONTINUE THE CASE SCHEDULE
                                                                              Case No. 2:14-cv-02234-MCE-CMK
                                                    -2-
 1   Dated: June 6, 2019   PIERCE BAINBRIDGE BECK PRICE
 2                         & HECHT LLP

 3                         /s/ Brian J. Dunne
                           Brian J. Dunne (SBN 275689)
 4                           (as authorized on June 6, 2019)
                           PIERCE BAINBRIDGE BECK PRICE &
 5                         HECHT LLP
                           355 S. Grand Avenue, 44th Floor
 6                         Los Angeles, CA 90071
                           Telephone: (213) 262-9333
 7                         Facsimile: (213) 279-2008
                           Email: bdunne@piercebainbridge.com
 8
                           DHILLON LAW GROUP
 9
                           Harmeet K. Dhillon
10                         DHILLON LAW GROUP
                           177 Post Street, Suite 700
11                         San Francisco, CA 94108
                           Telephone: (415) 433-1700
12                         Facscimile: (415) 520-6593
                           Email: harmeet@dhillonlaw.com
13
                           Attorneys for Plaintiffs Sharidan L. Stiles and
14                         Stiles 4 U, Inc.
15
16
17

18
19

20
21
22
23
24
25
26
27
28
                              STIPULATION AND ORDER TO CONTINUE THE CASE SCHEDULE
                                                        Case No. 2:14-cv-02234-MCE-CMK
                             -3-
                                                   ORDER
 1
 2          Pursuant to the Parties’ Stipulation (ECF No. 226), and for good cause, all operative

 3   deadlines in the case schedule as outlined in the Stipulated Discovery Schedule and Order (ECF

 4   No. 146) are EXTENDED six (6) months. However, the Parties’ request for a case management

 5   conference on June 13, 2019, immediately following a hearing on Defendants’ Joint Motion for

 6   Reconsideration (ECF No. 193), is DENIED without prejudice as moot given that the hearing on

 7   Defendants’ Motion was continued to July 25, 2019. ECF No. 228. In requesting a case

 8   management conference, the Parties stipulate that they would like the opportunity to address the

 9   need for additional scheduling deadlines given the factual and legal issues presented by the claims

10   in this matter. The Court advises that modifications to scheduling deadlines are typically best

11   addressed via stipulations if agreed upon by all Parties, or via noticed motions if contested.

12          IT IS SO ORDERED.
13   Dated: June 17, 2019
14
15
16
17

18
19

20
21
22
23
24
25
26
27
28
                                                      STIPULATION AND ORDER TO CONTINUE THE CASE SCHEDULE
                                                                                Case No. 2:14-cv-02234-MCE-CMK
                                                     -4-
